ADC TELECOMMUNICATIONS, INC,
GLOBAL STOCK INCENTIVE PLAN

(as amended and restated through February 27, 2001)

 

Section 1.  Purpose; Effect on Prior Plan.

          (a)      Purpose.  The purpose of the ADC Telecommunications, Inc.
Global Stock Incentive Plan (the “Plan”) is to aid in maintaining and developing
management personnel capable of assuring the future success of ADC
Telecommunications, Inc. (the “Company”), to offer such personnel incentives to
put forth maximum efforts for the success of the Company’s business and to
afford such personnel an opportunity to acquire a proprietary interest in the
Company.

          (b)      Effect On Prior Plan .  From and after the effective date of
the Plan, no stock options or restricted stock awards shall be granted under the
Company’s Stock Option and Restricted Stock Plan.  All outstanding stock options
and restricted stock awards previously granted under the Stock Option and
Restricted Stock Plan shall remain outstanding in accordance with the terms
thereof.

Section 2.  Definitions.

          As used in the Plan, the following terms shall have the meanings set
forth below:

          (a)      “Affiliate” shall mean (i) any entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company and
(ii) any entity in which the Company has a significant equity interest, as
determined by the Committee.

          (b)      “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock or Performance Award granted under the Plan.

          (c)      “Award Agreement” shall mean any written agreement, contract
or other instrument or document evidencing any Award granted under the Plan.

          (d)      “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any regulations promulgated thereunder.

          (e)      “Committee” shall mean a committee of the Board of Directors
of the Company designated by such Board to administer the Plan and composed of
not less than three directors, each of whom is a “disinterested person” within
the meaning of Rule 16b-3.

          (f)       “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.  Notwithstanding the foregoing,
for purposes of the Plan, the Fair Market Value of Shares on a given date shall
be (i) the last sale price of the Shares as reported on the Nasdaq National
Market System on such date, if the Shares are then quoted on the Nasdaq National
Market System or (ii) the closing price of the Shares or such date on a national
securities exchange, if the shares are then being traded an a national
securities exchange.

          (g)      “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of Section
422 of the Code or any successor provision thereto.

          (h)      “Key Employee” shall mean any employee of the Company or any
Affiliate who the Committee determines to be a key employee.

          (i)       “Non-Qualified Stock Option” shall mean an option granted
under Section 6(a) of the Plan that is not intended to be an Incentive Stock
Option.

          (j)       “Option” shall mean an Incentive Stock Option or a
Non-Qualified Stock Option.

          (k)      “Participant” shall mean a Key Employee designated to be
granted an Award under the Plan.

          (l)       “Performance Award” shall mean any right granted under
Section 6(d) of the Plan.

          (m)     “Person” shall mean any individual, corporation, partnership,
association or trust.

          (n)      “Restricted Stock” shall mean any Share granted under Section
6(c) of the Plan.

          (o)      “Rule 16b-3” shall mean Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, or any successor rule or regulation thereto.

          (p)      “Shares” shall mean shares of Common Stock, $.20 par value,
of the Company or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan.

          (q)      “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

Section 3.  Administration.

          (a)      Power and Authority of the Committee .  The Plan shall be
administered by the Committee.  Subject to the terms of the Plan and applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award or Award Agreement;
(v) amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of Options or the lapse of restrictions relating
to Restricted Stock; (vi) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited or suspended; (vii) determine
whether, to what extent and under what circumstances cash or Shares payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or the Committee; (viii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (ix) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (x) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award and any employee of
the Company or any Affiliate.

          (b)      Meetings of the Committee.  The Committee shall select one of
its members as its chairman and shall hold its meetings at such times and places
as the Committee may determine.  A majority of the Committee’s members shall
constitute a quorum.  All determinations of the Committee shall be made by not
less than a majority of its members.  Any decision or determination reduced to
writing and signed by all of the members of the Committee shall be fully
effective as if it had been made by a majority vote at a meeting duly called and
held.  The Committee may appoint a secretary and may make such rules and
regulations for the conduct of its business as it shall deem advisable.

Section 4.  Shares Available for Awards.

          (a)      Shares Available .  Subject to adjustment as provided in
Section 4(c), the number of Shares available for granting Awards under the Plan
shall be 181,246,832.  If any Shares covered by an Award or to which an Award
relates are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Shares or cash payments to be received thereunder, then
the number of Shares counted against the aggregate number of Shares available
under the Plan with respect to such Award, to the extent of any such forfeiture
or termination, shall again be available for granting Awards under the Plan.  In
addition, any Shares that are used by a Participant as full or partial payment
to the Company of the purchase price of Shares acquired upon exercise of an
Option shall again be available for granting Awards.

          (b)      Accounting for Awards .  For purposes of this Section 4,

          (i)       if an Award entitles the holder thereof to receive or
purchase Shares, the number of Shares covered by such Award or to which such
Award relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan; and

          (ii)      if an Award entitles the holder to receive cash payments but
the amount of such payments are denominated in or based on a number of Shares,
such number of Shares shall be counted on the date of grant of such Award
against the aggregate number of Shares available for granting Awards under the
Plan;

provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards may be counted or not counted under procedures adopted by the
Committee in order to avoid double counting.

          (c)      Adjustments.  In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or securities or other property) which
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or securities or other property) subject to outstanding Awards and (iii) the
exercise price with respect to any Award; provided, however, that the number of
Shares covered by any Award or to which such Award relates shall always be a
whole number.

          (d)      Incentive Stock Options.  Notwithstanding the foregoing, the
number of Shares available for granting Incentive Stock Options under the Plan
shall not exceed 181,246,832, subject to adjustment as provided in the Plan and
Section 422 or 424 of the Code.

Section 5.  Eligibility.

          Any Key Employee, including any Key Employee who is an officer or
director of the Company or any Affiliate, shall be eligible to be designated a
Participant; provided, however, that an Incentive Stock Option shall not be
granted to an employee of an Affiliate unless such Affiliate is also a
“subsidiary corporation” of the Company within the meaning of Section 424(f) of
the Code.

Section 6.  Awards.

          (a)      Options.  The Committee is hereby authorized to grant Options
to Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

          (i)       Exercise Price.  The purchase price per Share purchasable
under an Option shall be determined by the Committee; provided, however, that
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.

          (ii)      Option Term.  The term of each Option shall be fixed by the
Committee, but such term shall not exceed 10 years from the date on which such
Option is granted.

          (iii)     Time and Method of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part and
the method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

          (b)      Stock Appreciation Rights.  The Committee is hereby
authorized to grant Stock Appreciation Rights to Participants subject to the
terms of the Plan and any applicable Award Agreement.  A Stock Appreciation
Right granted under the Plan shall confer on the holder thereof a right to
receive upon exercise thereof the excess of (i) the Fair Market Value of one
Share on the date of exercise (or, if the Committee shall so determine, at any
time during a specified period before or after the date of exercise) over (ii)
the grant price of the Stock Appreciation Right as specified by the Committee,
which price shall not be less than the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right.  Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee.  The
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.

          (c)      Restricted Stock .  The Committee is hereby authorized to
grant Awards of Restricted Stock to Participants with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

          (i)       Restrictions .  Shares of Restricted Stock shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise as the Committee may deem appropriate.

 

          (ii)      Stock Certificates.  Any Restricted Stock granted under the
Plan shall be evidenced by issuance of a stock certificate or certificates. 
Such certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock.

          (iii)     Forfeiture; Delivery of Shares.  Except as otherwise
determined by the Committee, upon termination of employment (as determined under
criteria established by the Committee) during the applicable restriction period,
all Shares of Restricted Stock at such time subject to restriction shall be
forfeited and reacquired by the Company; provided, however, that the Committee
may, when it finds that a waiver would be in the best interest of the Company,
waive in whole or in part any or all remaining restrictions with respect to
Shares of Restricted Stock.  Shares representing Restricted Stock that is no
longer subject to restrictions shall be delivered to the holder thereof promptly
after the applicable restrictions lapse or are waived.

          (iv)     Limit on Restricted Stock Awards.  Grants of Restricted Stock
shall be subject to the limitations set forth in Section 6(e) hereof.

          (d)      Performance Awards .  The Committee is hereby authorized to
grant Performance Awards to Participants subject to the terms of the Plan and
any applicable Award Agreement.  A Performance Award granted under the Plan (i)
shall be granted and payable in Shares (including, without limitation,
Restricted Stock) and (ii) shall confer on the holder thereof the right to
receive shares upon the achievement of such performance goals during such
performance periods as the Committee shall establish.  Subject to the terms of
the Plan and any applicable Award Agreement, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted and the number of shares to be
issued pursuant to any Performance Award shall be determined by the Committee. 
Grants of Performance Awards shall be subject to the limitations set forth in
Section 6(e) hereof.

          (e)      Limit on Restricted Stock and Performance Awards .  The
maximum number of Shares under the Plan available for grants of Restricted Stock
and Performance Awards, in the aggregate, shall be 4,000,000 Shares.

          (f)       General.

          (i)       No Cash Consideration for Awards.  Awards shall be granted
for no cash consideration or for such minimal cash consideration as may be
required by applicable law.

                    (ii)      Awards May Be Granted Separately or Together. 
Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award or any award
granted under any plan of the Company or any Affiliate other than the Plan. 
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any such other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

          (iii)     Forms of Payment Under Awards.  Subject to the terms of the
Plan and of any applicable Award Agreement, payments to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
Shares, cash or a combination thereof as the Committee shall determine, and may
be made in a single payment, in installments or on a deferred basis, in each
case in accordance with rules and procedures established by the Committee.  Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installments or deferred payments.

          (iv)     Limits On Transfer of Awards.  No Award and no right under
any such Award shall be assignable, alienable, salable or transferable by a
Participant otherwise than by will or by the of descent and distribution;
provided, however, that a Participant may, in the manner established by the
Committee,

          (A)     designate a beneficiary or beneficiaries to exercise the
rights of the Participant and receive any property distributable with respect to
any Award upon the death of the Participant, or

          (B)     transfer a Non-Qualified Stock Option to any member of such
Participant’s immediate family (which, for purposes of this clause (B) shall
mean such Participant’s children, grandchildren or current spouse) or to one or
more trusts established for the exclusive benefit of one or more such immediate
family members or partnerships in which the Participant or such immediate family
members are the only partners, provided that (1) there is no consideration for
such transfer, and (2) the Non-Qualified Stock Options held by such transferees
continue to be subject to the same terms and conditions (including restrictions
or subsequent transfers) as were applicable to such Non-Qualified Stock Options
immediately prior to their transfer.

Each Award or right under any Award shall be exercisable during the
Participant’s lifetime only by the Participant, by a transferee pursuant to a
transfer permitted by clause (B) of this Section 6(f)(iv), or, if permissible
under applicable law, by the Participant’s or such transferee’s guardian or
legal representative.  No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

          (v)      Term of Awards.  Subject to the terms of the Plan, the term
of each Award shall be for such period as may be determined by the Committee.

 

          (vi)     Rule 16b-3 Six-Month Limitations.  To the extent required in
order to comply with Rule 16b-3 only, any equity security offered pursuant to
the Plan may not be sold for at least six months after acquisition, except in
the case of death or disability, and any derivative security issued pursuant to
the Plan shall not be exercisable for at least six months, except in case of
death or disability.  Terms used in the preceding sentence shall, for the
purposes of such sentence only, have the meanings, if any, assigned or
attributed to them under Rule 16b-3.

          (vii)    Restrictions; Securities Exchange Listing.  All certificates
for Shares delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state securities laws, and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions.  If the Shares are traded on a securities exchange, the
Company shall not be required to deliver any Shares covered by an Award unless
and until such Shares have been admitted for trading on such securities
exchange.

          (viii)    Award Limitations Under the Plan.  No Participant may be
granted any Award or Awards under the Plan, the value of which Award or Awards
are based solely on an increase in the value of Shares after the date of grant
of such Award or Awards, for more than 4,000,000 Shares, in the aggregate, in
any one calendar year period beginning with the 1994 calendar year.  The
foregoing annual limitation specifically includes the grant of any Awards
representing qualified performance-based compensation, within the meaning of
Section 162(m) of the Code.

Section 7.  Amendment and Termination; Adjustments.

          Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan:

          (a)      Amendments to the Plan .  The Board of Directors of the
Company may amend, alter, suspend, discontinue or terminate the Plan; provided,
however, that, notwithstanding any other provision of the Plan or any Award
Agreement, without the approval of the shareholders of the Company, no such
amendment, alteration, suspension, discontinuation or termination shall be made
that:

          (i)       absent such approval, would cause Rule 16b-3 to become
unavailable with respect to the Plan;

          (ii)      requires the approval of the Company’s shareholders under
any rules or regulations of the National Association of Securities Dealers, Inc.
or any securities exchange that are applicable to the Company; or

          (iii)     requires the approval of the Company’s shareholders under
the Code in order to permit Incentive Stock Options to be granted under the
Plan.

          (b)      Amendments to Awards.  The Committee may waive any conditions
of or rights of the Company under any outstanding Award, prospectively or
retroactively, subject to Section 7(c) of the Plan.  The Committee may not
amend, alter, suspend, discontinue or terminate any outstanding Award,
prospectively or retroactively, without the consent of the Participant or holder
or beneficiary thereof.

          (c)      Prohibition on Option Repricing.  The Committee shall not
reduce the exercise price of any outstanding Option, whether through amendment,
cancellation or replacement grants, or any other means, without shareholder
approval.

          (d)      Correction of Defects, Omissions and Inconsistencies.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 8.  Income Tax Withholding; Tax Bonuses.

          (a)      Withholding.  In order to comply with all applicable federal
or state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all federal and state
taxes to be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

          (b)      Tax Bonuses.  The Committee, in its discretion, shall have
the authority, at the time of grant of any Award under this Plan or at any time
thereafter to approve bonuses to designated Participants to be paid upon their
exercise or receipt of (or the lapse of restrictions relating to) Awards in
order to provide funds to pay all or a portion of federal and state taxes due as
a result of such exercise or receipt (or the lapse of such restrictions).  The
Committee shall have full authority in its discretion to determine the amount of
any such tax bonus.

Section 9.  General Provisions.

          (a)      No Rights to Awards .  No Key Employee, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Key Employees, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to different Participants.

          (b)      Delegation.  The Committee may delegate to one or more
officers of the Company or any affiliate or a committee of such officers the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to Key Employees who are not officers or directors of
the Company for purposes of Section 16 of the Securities Exchange Act of 1934,
as amended.

          (c)      Granting of Awards .  The granting of an Award pursuant to
the Plan shall take place only when an Award Agreement shall have been duly
executed on behalf of the Company.

          (d)      No Limit on Other Compensation Arrangements .  Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

          (e)      No Right to Employment .  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate.  In addition, the Company or an Affiliate may at any
time dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

          (f)       Governing Law .  The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Minnesota.

          (g)      Severability.  If any provision of the Plan or any Award is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction or Award, and the remainder of the Plan or any such Award shall
remain in full force and effect.

          (h)      No Trust or Fund Created.  Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

          (i)       No Fractional Shares.  No fractional Shares shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash shall be paid in lieu of any fractional Shares or whether
such fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

          (j)       Headings.  Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

Section 10.  Effective Date of the Plan.

          The Plan shall be effective as of the date of its approval by the
shareholders of the Company.

Section 11.  Term of the Plan.

          Awards shall be granted under the Plan during a period commencing
February 26, 1991, the date the Plan was approved by the shareholders of the
Company, through February 26, 2006, the date to which the shareholders of the
Company extended the expiration date of the Plan.  However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may extend beyond the ending date of the period stated
above, and the authority of the Committee provided for hereunder with respect to
the Plan and any Awards, and the authority of the Board of Directors of the
Company to amend the Plan, shall extend beyond the end of such period.